Citation Nr: 0633197	
Decision Date: 10/26/06    Archive Date: 11/14/06	

DOCKET NO.  05-36 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an increased disability rating for bilateral 
tinnitus, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had periods of active service from October 1961 
to September 1974 and from August 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VARO in Togus, Maine, that denied entitlement to separate 
10 percent disability ratings for each ear for service-
connected tinnitus.  Prior to an appellate decision, the 
Secretary of VA imposed a stay at the Board on adjudication 
of tinnitus claims.  This stay was rescinded in July 2006.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260 of VA's Rating Schedule.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent rating 
for bilateral tinnitus under Diagnostic Code 6260 of the VA's 
Rating Schedule, and his representative argue because he has 
tinnitus in each ear, he should be awarded separate 
10 percent ratings for each ear.

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent whether 
bilateral or not.  The Board notes that prior to June 13, 
2003, Diagnostic Code 6260 did not explicitly state that 
tinnitus could only be assigned a single 10 percent 
disability rating; it simply provided that recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Code 6260 
(1999).  Before 1999, a 10 percent rating was only assigned 
when there was persistent tinnitus as a symptom of head 
injury, concussion or acoustic trauma.  38 C.F.R. Part 4, 
Code 6260 (1998).

In November 2002 VA proposed to revise Code 6260 to "state 
more explicitly" the manner in which tinnitus was to be 
evaluated.  "The intended effect of this action is to clarify 
the current stated VA practice by stating that recurrent 
tinnitus will be assigned only a single 10 percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (November 19, 
2002).  In support of its position VA cited to medical 
studies, and observed that "true "tinnitus, defined as the 
presumption of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears.

VA adopted the proposed amendments effective June 13, 2003, a 
time well before the receipt of the current claim.  Code 
6260, which already provided for a rating of 10 percent for 
recurrent tinnitus, was revised to include explanatory notes; 
the second note pertinent to this appeal reads:  "Assign only 
a single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears or in the head."  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).

Additionally, in a precedent opinion the Office of General 
Counsel of VA held that Diagnostic Code 6260 as in effect 
prior to June 13, 2003, likewise "authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under Code 6260 or any other diagnostic code."  
VAOPGCPREC 2-2003 (May 2003).

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Code 6260, when considered in conjunction 
with 38 C.F.R. § 4.25(b) require that bilateral tinnitus be 
rated separately for each ear.  Smith v. Nicholson, 
19 Vet. App. 63 (2005).  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims for 
appeals affected by this decision, that is, claims for 
increased ratings for tinnitus filed before June 13, 2003.

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Code 6260 were ambiguous as to the question of whether 
tinnitus in each ear can be a separate disability, and, thus, 
VA was entitled to apply its own construction.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal 
Circuit held that VA's interpretation was neither clearly 
erroneous nor inconsistent with the regulations, and, thus, 
the Court erred in not deferring to VA's reasonable 
interpretation of its own regulations.  Id. at 12-13.

As applied to the current appeal, which the Board notes was 
received in April 2005, the effect of the actions described 
above is to prohibit the assignment of separate 10 percent 
ratings for tinnitus in each ear under Code 6260.  VA's 
longstanding interpretation of the regulations to allow a 
maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective 
June 13, 2003, expressly requires that tinnitus be evaluated 
as a single disability, whether bilateral or unilateral.  
Thus, separate 10 percent ratings for tinnitus in each ear 
are precluded.  Under these circumstances, the disposition of 
this claim is based on the law and not the facts of the case, 
and the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duties to notify and assist claimants.  However, the 
facts in this case are not in dispute, and where, as in this 
case, the decision rests on the interpretation of the law, 
the VCAA is not applicable. Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Similarly, compliance with the VCAA 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in such a claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Therefore, any deficiencies in the VCAA notice or assistance 
requirements are rendered moot.


ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


